Citation Nr: 0841133	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2. Entitlement to compensation for tardive dyskinesia under 
38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
2003 and January 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  In July 
2008, the Board remanded the case to the agency of original 
jurisdiction (AOJ) so that the veteran could be scheduled for 
a hearing before the Board.  The claim now returns to the 
Board for appellate review.  

Subsequent to the remand, the veteran withdrew his request 
for such hearing.  As no further communication from the 
veteran with regard to a hearing has been received, the Board 
considers his request for a hearing to remain withdrawn.  See 
38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2008).  


FINDINGS OF FACT

1. The veteran was notified by letter dated October 17, 2003, 
that his claim to reopen a previously denied claim for 
service connection for PTSD was denied on the basis that the 
evidence submitted was not new and material.  

2. The veteran was notified by letter dated January 20, 2004, 
that his claim of entitlement to compensation for tardive 
dyskinesia under 38 U.S.C.A. § 1151 was denied on the basis 
that there was no evidence showing that the veteran's tardive 
dyskinesia developed as a result of lack of proper treatment 
at the VA medical center in Ann Arbor, Michigan.  

3.  A notice of disagreement with these determinations was 
received in April 2004.

4. A statement of the case was sent to the veteran on 
September 29, 2004; the cover letter advised him that to 
perfect his appeal in these matters he had to submit a 
Substantive Appeal within 60 days or within the remainder, if 
any, of the one year period following date of notification of 
the rating decision appealed.

5. The veteran's Substantive Appeal (VA Form 9) was received 
on March 7, 2005.


CONCLUSIONS OF LAW

1. As the veteran did not timely perfect an appeal as to the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
PTSD, the Board has no jurisdiction to address the matter. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.30, 20.101, 
20.200, 20.202, 20.302, 20.303 (2008).

2. As the veteran did not timely perfect an appeal as to the 
issue of entitlement to compensation for tardive dyskinesia 
under 38 U.S.C.A. § 1151, the Board has no jurisdiction to 
address the matter.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.302, 20.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), does not apply in the instant case.  The 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the present case, the issue is the timeliness of the 
veteran's Substantive Appeal pertaining to the issues of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD and 
entitlement to compensation for tardive dyskinesia under 38 
U.S.C.A. § 1151.  The facts as to the date of receipt of the 
Substantive Appeal are not in dispute.  Thus, resolution of 
the veteran's appeal is wholly dependent on interpretation of 
the relevant VA statutes and regulations.  As no reasonable 
possibility exists that any further factual development would 
assist in substantiating the claim, should any deficiencies 
of VCAA notice or assistance exist, they are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the veteran in substantiating the 
claim).  Moreover, because the claim is being denied as a 
matter of law, no further development under the VCAA is 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (deficiency of VCAA notice is not prejudicial when 
a benefit could not be awarded as a matter of law); Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that 
the VCAA is not applicable where it could not affect a 
pending matter and could have no application as a matter of 
law).

A May 2008 letter informed the veteran that he had not 
complied with the time limits for filing a Substantive Appeal 
and told him how he could appeal the determination that his 
appeal was untimely.  As this appeal requires a strictly 
legal determination, there is no reasonable possibility that 
further notification or assistance to the veteran would aid 
in substantiating his claim; a remand for such development 
is, therefore, not warranted.  38 U.S.C.A. § 5103A (West 
2002).  The evidentiary record in the matter of timeliness is 
complete, and the critical facts are determined by what 
documents were received and when.

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2008).  A 
Substantive Appeal must either indicate that all of the 
issues presented in applicable statement(s) of the case and 
supplemental statement(s) of the case are being appealed or 
must specify the particular issue(s) being appealed.  It 
should also set out specific arguments related to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  38 C.F.R. § 
20.202 (2008).  The Substantive Appeal must be filed within 
60 days after mailing of the statement of the case, or within 
the remainder of the 1 year period from the mailing of 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302 (2008).  Extensions of time for filing a Substantive 
Appeal may be granted for good cause.  38 C.F.R. § 20.303 
(2008).

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2008).  
In the instant case, notification of the denial of the 
veteran's claims for service-connected compensation and 
entitlement to compensation under 38 U.S.C.A. § 1151 were 
mailed to the veteran on October 17, 2003 and January 20, 
2004.  The veteran filed a timely notice of disagreement, 
received on April 5, 2004, with respect to these 
determinations.  A statement of the case addressing these 
matters was mailed to the veteran's most recent address of 
record on September 29, 2004.  The cover letter to the 
statement of the case notified the veteran that to perfect 
his appeal in the matter he had to file a Substantive Appeal, 
and advised him of what the Substantive Appeal must contain, 
the time limits for filing the Substantive Appeal (60 days 
from mailing of the statement of the case cover letter or one 
year from mailing of the notice of the determination 
appealed), and the requirements for requesting an extension 
of time to file his Substantive Appeal.  38 C.F.R. § 19.30 
(2008).  Accordingly, he had until December 29, 2005, (60 
days from the mailing of the statement of the case) to submit 
a timely response/Substantive Appeal.  He did not request an 
extension of time to file a substantive appeal.  Rather, he 
submitted a VA Form 9, dated February 28, 2005, which was 
received by VA on March 7, 2005.

The veteran's first VA Form 9 was received by VA on March 7, 
2005.  Thus, it was received over two months after the 
deadline to file a substantive appeal after issuance of an 
SOC, over one year and four months after the denial of the 
veteran's claim to reopen his service connection claim for 
PTSD, and over one year and two months after the denial of 
benefits under § 1151.  A response postmarked prior to 
expiration of the time limit will be accepted as timely 
filed.  38 C.F.R. § 20.305(a) (2008).  In the present case, 
the envelope in which the veteran's VA Form 9 was received is 
not associated with the claims file.  Therefore, the postmark 
date is presumed to be five days prior to the date of receipt 
by VA excluding Saturdays, Sundays, and legal holidays.  Id.  
As March 7, 2005 was a Tuesday, the veteran's VA Form 9 is 
presumed to be postmarked on March 1, 2005, which is still 
well outside the time frame for filing a substantive appeal 
with regard to either of the claims on appeal.

A May 2008 letter from the Board to the veteran notified him 
that his Substantive Appeal had not been timely filed.  He 
was given 60 days to submit any information or evidence as to 
the issue of timeliness of his Substantive Appeal and 
informed that he may request a hearing on this matter.  
Within the 60-day period, he veteran submitted another VA 
Form 9 providing arguments in support of his claims for 
benefits.  The VA Form 9 did not address the timeliness of 
his substantive appeal. 
 
In conclusion, the evidence of record shows that the veteran 
did not timely submit a Substantive Appeal.  Consequently, 
there is no need to address the matter of adequacy of the 
Substantive Appeal under 38 C.F.R. § 20.202.  Absent a timely 
Substantive Appeal/VA Form 9 or a timely request for an 
extension of time for submission, the Board is without 
jurisdiction to adjudicate the claim.  VA law and regulations 
are controlling in this matter.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Therefore, the appeal of the a claims to 
reopen a claim of entitlement to service connection for PTSD 
and entitlement to compensation for tardive dyskinesia under 
38 U.S.C.A. § 1151 must be dismissed.  38 C.F.R. § 20.101 
(2008). 


ORDER

The veteran did not submit a timely substantive appeal and 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for PTSD is dismissed for lack of jurisdiction.

The veteran did not submit a timely substantive appeal and 
the issue of entitlement 


to compensation for tardive dyskinesia under 38 U.S.C.A. § 
1151 is dismissed for lack of jurisdiction.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


